INVESTMENT MANAGERS SERIES TRUST 803 W. Michigan Street Milwaukee, Wisconsin53233 September 4, 2013 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention:Division of Investment Management Re: Investment Managers Series Trust(the “Trust”) File Nos. 333-122901 and 811-21719 on behalf of the 361 Multi-Strategy Fund The Trust is filing Post-Effective Amendment No. 400 to its Registration Statement under Rule 485(a)(2) to create the new series, 361 Multi-Strategy Fund. Please direct your comments to the undersigned at (626) 914-1041.Thank you. Sincerely, /s/Rita Dam Rita Dam Investment Managers Series Trust Treasurer
